Name: Commission Regulation (EC) NoÃ 1291/2006 of 30 August 2006 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: farming systems;  economic policy;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: nan

 31.8.2006 EN Official Journal of the European Union L 236/20 COMMISSION REGULATION (EC) No 1291/2006 of 30 August 2006 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) and (d) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Experience of the administrative and operational implementation of that scheme at national level has shown that in certain respects further detailed rules are needed and in other respects the existing rules need to be clarified and adapted. (3) In order to facilitate the transfer of payment entitlements to farmers the creation of fractions of entitlements without land and their transfer should be provided for. (4) In case payment entitlements whose unit value has been increased by more than 20 % by reference amounts from the national reserve have not been used in accordance with the second subparagraph of Article 42(8) of Regulation (EC) No 1782/2003 only the increase of the value shall revert immediately to the national reserve. (5) Entitlements allocated from the national reserve in case of administrative acts or courts rulings in order to compensate farmers shall not be subject to the restrictions in accordance with Article 42(8) of Regulation (EC) No 1782/2003. (6) In order to facilitate the circulation of payment entitlements farmers may give up voluntarily payment entitlements to the national reserve. (7) Regulation (EC) No 795/2004 should therefore be amended accordingly. (8) Due to the fact that the cases addressed by Articles 1(2) and 1(4) may have occurred as from 1 January of respectively 2005 and 2006, it is appropriate to provide that these Articles apply retroactively from those dates. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. Article 3 is amended as follows: (a) Paragraph 3 is replaced by the following: 3. Where the size of a parcel which is transferred with an entitlement in accordance with Article 46(2) of Regulation (EC) No 1782/2003 amounts to a fraction of a hectare, the farmer may transfer the part of the entitlement concerned with the land at a value calculated to the extent of the same fraction. The remaining part of the entitlement shall remain at the disposal of the farmer at a value calculated correspondingly. Without prejudice to Article 46(2) of that Regulation if a farmer transfers a fraction of an entitlement without land the value of the two fractions shall be calculated proportionally; (b) Paragraph 4 is deleted. 2. In Article 6(3), the third subparagraph is replaced by the following: The first subparagraph of Article 42(8) of Regulation (EC) No 1782/2003 shall apply to payment entitlements whose unit value has been increased by more than 20 % in accordance with the second subparagraph of this paragraph. The second subparagraph of Article 42(8) of that Regulation shall apply only to the extent of the increased value to payment entitlements whose unit value has been increased by more than 20 % in accordance with the second subparagraph of this paragraph. 3. In Article 23(a) the following sentence is added: Article 42(8) of that Regulation shall not apply to payment entitlements allocated under this Article. 4. In Article 24, the following paragraph is added: 3. Farmers may give up voluntarily payment entitlements to the national reserve with the exception of set-aside payment entitlements. 5. Article 50 is replaced by the following: Article 50 1. Member States shall communicate, by electronic means, to the Commission each year: (a) by 15 September of the first year of application of the single payment scheme at the latest and, in the following years, by 1 September at the latest, the total number of applications under the single payment scheme for the current year, together with the corresponding total amount of the payment entitlements which have been claimed for payments and the total number of accompanying eligible hectares; (b) by 1 September at the latest, definitive data on the total number of applications under the single payment scheme accepted for the preceding year and the corresponding total amount of the payments which have been granted, after application, as the case may be, of the measures referred to in Articles 6, 10, 11, 24 and 25 of Regulation (EC) No 1782/2003 as well as the total sum of the amounts remaining in the national reserve by the 31 December of the preceding year. 2. In case of regional implementation of the single payment scheme as provided for in Article 58 of Regulation (EC) No 1782/2003, Member States shall communicate the corresponding part of the ceiling established in accordance with Paragraph 3 of that Article by 15 September of the first year of implementation. For the first year of application of the single payment scheme, the information referred to in paragraph 1(a) shall be based on the provisional payment entitlements. The same information based on the definitive payment entitlements shall be communicated by 1 March of the following year. 3. In case of application of measures under Article 69 of Regulation (EC) No 1782/2003, Member States shall communicate the total number of applications for the current year together with the corresponding total amount for each of the sectors concerned by the retention under that Article by 1 September. By 1 September, definitive data on the total number of applications under Article 69 of that Regulation accepted for the preceding year and the corresponding total amount of the payments which have been granted for each of the sectors concerned by the retention under that Article. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as of the date of entry into force, except Article 1(2) which shall apply from 1 January 2005 and Article 1(4) which shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 953/2006 (OJ L 175, 29.6.2006, p. 1). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 1134/2006 (OJ L 203, 26.7.2006, p. 4).